Exhibit 10.6 Bank Account Control Agreement for Trendsetter Production Company. CONTROL ACCOUNT AGREEMENT (Deposit Account) This Control AccountAgreement (“Agreement”) is entered into effective the day of February 2008, by, between, and among The Frost National Bank, a national banking association (“Bank”), Trendsetter Productions, a Mississippi Corporation (“Debtor”) and YA Global Investments, L.P., a Cayman Islands exempt partnership (“Secured Party”). RECITALS A.Debtor maintains with Bank the deposit account (the “Control Account”) described on Schedule 1 attached hereto and incorporated herein by reference. B.Debtor has granted to Secured Party a security interest in the Control Account and all amounts or items of value deposited, credited or held in, and proceeds of, the Control Account (collectively, the “Deposits”) pursuant to a Security Agreement and certain other documents signed by Debtor and/or certain affiliates of Debtor in connection with the loan to be made by Secured Party to Debtor and/or certain affiliates of Debtor (herein called the “Collateral Documents”). C.Debtor has requested that Bank enter into this Agreement to provide for Secured Party's control of, and to perfect the security interest of Secured Party in, the Control Account, and Bank has agreed to Debtor’s request, subject to the terms and conditions of this Agreement. AGREEMENT NOW THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties to this Agreement hereby agree as follows: 1.Control.Bank shall comply with written instructions (“Notice”) in the form as set forth on Exhibit "A" attached hereto and incorporated herein by reference, originated by Secured Party and given to Bank in accordance with this Agreement, directing disposition of the Deposits in the Control Account, provided such Deposits are available for withdrawal in accordance with the Funds Availability Policy Disclosure as set forth in the Deposit Account Agreement between Debtor and the Bank (the “Deposit Account Agreement”), without the further consent by the Debtor.Without limiting the generality or legal effect of the foregoing, if Secured Party instructs Bank in writing to pay the balance of the Control Account to or for the benefit of the Secured Party, Bank shall pay the balance of such Control Account as and when such funds are available for withdrawal in accordance with the Funds Availability Policy Disclosure as set forth in the Deposit Account Agreement to or for the benefit of Secured Party in accordance with such written instructions. 2.Debtor’s Rights in Control Account. Notwithstanding the foregoing, the Debtor shall be entitled to dispose of funds in the Control Account unless and until the Bank has received the Notice to the contrary from the Secured Party; provided, however, that the Debtor acknowledges that its disposition privileges may be revoked solely by the Secured Party.The Debtor and the Bank agree that upon the Bank's receipt of such Notice from the Secured Party (which Notice shall be deemed to be a representation by the Secured Party that Secured Party's giving of such instructions is permitted by agreement of the Debtor) directing the Bank not to permit the Debtor to dispose of any funds from the Control Account, the Debtor (and/or its affiliates and its manager) cannot and will not, and the Bank will not permit the Debtor (and/or its affiliates or its manager) to, dispose of any funds from the Control Account and will not honor any checks or other items drawn by the Debtor (and/or its affiliates or its manager) on the Control Account, until such time as Secured Party advises Bank in writing that Secured Party no longer claims any interest in the Control Account, or until this Agreement is terminated. 3.Account Information.The Bank agrees, that if so directed on Schedule 1, in addition to the original statement which will be provided to the Debtor, that the Bank will provide the Secured Party with a duplicate statement with respect to the Control Account substantially concurrently with the delivery thereof to the Debtor and such other account information reasonably requested in writing by the Secured Party from time to time.The Debtor hereby authorizes the Bank to provide any account information requested by the Secured Party.Debtor further authorizes Bank to disclose to Secured Party, upon request, any other agreement relating to the Control Account,that purports to allow any other person or entity (other than the Debtor owning such Control Account) to provide instructions directing disposition of funds in the Control Account without the further consent of the Debtor.Bank agrees that it will not enter into any agreement with any person or entity in connection with the Control Account by which Bank is obligated to comply with instructions from such person or entity which conflict with this Agreement. 4.Charges to Control Account.The Bank may debit the Control Account for reasonable fees, costs, charges, and expenses incurred in the ordinary course of operating and maintaining the Control Account, including without limitation, the costs, expenses, and liability associated with returned items, in accordance with its Deposit Account Agreement, and for any costs and expenses set forth in Paragraph 13 herein. Bank may also debit the Control Account for its customary charges for duplicate statements and other information furnished to Secured Party. 5.Returned Items. If any items previously credited to the Control Account should be returned to the Bank, then the Bank shall have the right to charge any or all of such returned items to the Control Account or an alternative account maintained by Debtor with Bank as specified on Schedule 1, hereinafter called the "Charge Account."However, if after delivery by the Bank to the Secured Party of any funds in the Control Account pursuant to this Agreement there are insufficient collected funds in the Control Account or the Charge Account to reimburse the Bank for the full amount of all such returned items, then upon written demand by Bank to the Secured Party, the Secured Party shall wire transfer to the Bank immediately available funds in an amount equal to the lesser of (i) the full amount of the unreimbursed portion of such returned items, or (ii) the amount of the funds representing returned items delivered by Bank to and received by Secured Party.Bank shall never be required hereunder to pay Debtor or Secured Party from uncollected funds (i.e., funds that are not available for withdrawal in accordance with the Funds Availability Policy Disclosure as set forth in the Deposit Account Agreement), in the Control Account. 6.Proper Application. Upon distribution of any funds to or for the benefit of the Secured Party hereunder, Bank shall have no duty to see to the proper application or use of such funds by the Secured Party, and Bank shall not in any manner whatsoever be answerable to Debtor for any loss, misapplication or non-application of any such funds by Secured Party. 7.Other Encumbrances and Setoff. The Debtor agrees that it will not permit the Control Account to become subject to any other pledge, assignment, security interest, lien, charge or encumbrance of any kind, nature or description, other than the Collateral Documents.The Bank agrees that, except as provided in Sections 4, 5, 11, and 13 of this Agreement, it will subordinate any right of setoff against the Deposits credited to the Control Account or the monies or instruments relating thereto or held therein and will not otherwise apply the Deposits credited to the Control Account or the monies or instruments relating thereto or held therein to satisfy any indebtedness, liability or obligation of the Debtor or any other person or entity to the Bank.If Bank, notwithstanding this subordination of right of set-off, creates or asserts any lien, encumbrance or claim on or security interest in the Control Account or Deposits, Bank agrees that such lien, encumbrance or claim or security interest shall be subordinate and junior to Secured Party's security interest in the Control Account and Deposits. 8.Representations by Bank. The Bank represents and warrants that (i) the Control Account is not evidenced by any instrument, (ii) the Debtor is the record owner of the Control Account, (iii) as of the date of this Agreement, the books and records of the Bank do not disclose the existence of any claim or interest in the Control Account other than the interests of the Debtor and the Secured Party, and (iv) the Bank has not entered into any control agreement with any person or entity with respect to the Control Account or the funds deposited therein or the proceeds thereof. 9.Termination.This Agreement shall terminate and be of no force and effect upon receipt by the Bank of written notice from the Secured Party that the Secured Party no longer claims an interest in the Control Account.This Agreement may be terminated by Bank, with or without cause, upon its delivery of thirty (30) days prior written notice thereof to Debtor and Secured Party, and upon the expiration of such thirty (30) day period, all of Bank’s obligations hereunder shall cease.Upon the effective date of such termination, Bank will simultaneously transmit to the Secured Party all collected funds, if any, then on deposit in the Control Account. All rights of Bank under paragraphs 4, 5, 11, and 13 shall survive any termination of this Agreement. 10.Reliance.
